 1
 2
                                                Cl.~r,~ ~~ c Fu_Ep _ _.
 3                                                       _ ~_ ,  .        ,:ouR~ ,
4                                                    ~► ' 3 2021
 5                                              ' TRF~~.~ C ,..~~ -   _

6
 7
 8
             IN THE UNITED STATES DISTRICT COURT
9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 21-MJ-1649
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     SAMUEL GONZALEZ,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

2          On June 3, 2021, Defendant made his initial appearance, by consent to
 3   appear by video teleconference, on the criminal complaint filed in this matter.
4    Deputy Federal Public Defender Adam Olin was appointed to represent Defendant.

 5   Defendant submitted on the recommendation by Pretrial Services that Defendant

6 ~ be detained.
7
        ❑      On motion ofthe Government[18 U.S.C. § 31420(1)] in a case
g l~
9 allegedly involving a narcotics or controlled substance offense with maximum
10 ~ sentence often or more years.
11         ~       On motion by the Government or on the Court's own motion
12 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
13   defendant will flee.
14         The Court concludes that the Government is not entitled to a rebuttable

15   presumption that no condition or combination of conditions will reasonably assure
16   the defendant's appearance as required and the safety or any person or the
17   community [18 U.S.C. § 3142(e)(2)].
18                                            II.
19         The Court finds that no condition or combination of conditions will
20   reasonably assure: ~ the appearance of the defendant as required.
21                       ~ the safety of any person or the community.
22                                         III.
23         The Court has considered:(a)the nature and circumstances of the offenses)
24   charged, including whether the offense is a crime of violence, a Federal crime of
25   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
26   or destructive device;(b)the weight of evidence against the defendant;(c)the
27   history and characteristics ofthe defendant; and (d)the nature and seriousness of
28   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also
 1   considered all the evidence adduced at the hearing and the arguments of counsel,
 2   and the report and recommendation of the U.S. Pretrial Services Agency.

 3                                         ~~~
 4         The Court bases its conclusions on the following:
 5         As to risk of non-appearance:
6                ~      unverified background information
 7               ~      family ties to Mexico and travel to Mexico
 8               ~      lack of bail resources.
9
10         As to danger to the community:
11               ~      allegations in the criminal complaint involve armed robbery of
12         an armored car in which victims were tied and struck by handguns.
13               ~      criminal history includes arrests and law enforcement contacts
14         for serious offenses.
15
16   //
17   //
18   //
19
20
21
22
23
24
25
26
27
28

                                              2
 1                                             V.

2          IT IS THEREFORE ORDERED that the defendant be detained until trial.

 3   The defendant will be committed to the custody of the Attorney General for

4    confinement in a corrections facility separate, to the extent practicable, from

 5   persons awaiting or serving sentences or being held in custody pending appeal.

6    The defendant will be afforded reasonable opportunity for private consultation

 7   with counsel. On order of a Court of the United States or on request of any

 8   attorney for the Government,the person in charge ofthe corrections facility in

9    which defendant is confined will deliver the defendant to a United States Marshal

10   for the purpose of an appearance in connection with a court proceeding.

11   [18 U.S.C. § 3142(1)]

12
     Dated: June 3, 2021
13
                                                         /s/
14                                                   ALKA SAGAR
                                            UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
